PER CURIAM.
Ricardo Alberto Tejeda appeals an order which denies his Petition for Writ of Error Coram Nobis filed in the circuit court on November 22, 2000. Tejeda alleges that he was denied his constitutional rights and thus, the plea he entered on August 22, 1997, was constitutionally invalid and presumptively void.
We hold that the trial court correctly denied Tejeda’s petition because it was unsworn, and was directly refuted by the transcript of the plea colloquy. Therefore, in light of these undisputed facts, there is no basis for relief.
Affirmed.